J-S59045-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: R.H., A MINOR                 IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA

APPEAL OF: R.L.H., JR., FATHER                        No. 3481 EDA 2015


                Appeal from the Decree dated October 13, 2015,
       in the Court of Common Pleas of Philadelphia County, Family Court,
                       at No(s): CP-51-AP-0000644-2015
                                 CP-51-DP-0000831-2010
                                 FID#51-FN-002045-2010

IN THE INTEREST OF: R.H., A/K/A                   IN THE SUPERIOR COURT OF
R.J.L.H., A MINOR                                       PENNSYLVANIA


APPEAL OF: R.L.H., JR., FATHER                        No. 3482 EDA 2015


                Appeal from the Decree dated October 13, 2015,
       in the Court of Common Pleas of Philadelphia County, Family Court,
                          at No(s): CP-51-AP-0000645-2015
                                    CP-51-DP-0000832-2010
                                     FID#51-FN-002045-2010

IN THE INTEREST OF: R.H., A/K/A                   IN THE SUPERIOR COURT OF
R.A.J.H., A MINOR                                       PENNSYLVANIA


APPEAL OF: R.L.H., JR., FATHER                        No. 3483 EDA 2015


                Appeal from the Decree dated October 13, 2015,
       in the Court of Common Pleas of Philadelphia County, Family Court,
                          at No(s): CP-51-AP-0000646-2015
                                    CP-51-DP-0000833-2010
                                     FID#51-FN-002045-2010

BEFORE: BENDER, P.J.E., OLSON, J., and FITZGERALD,* J.


*
    Former Justice specially assigned to the Superior Court.
J-S59045-16


MEMORANDUM BY FITZGERALD, J.:                 FILED SEPTEMBER 07, 2016

      R.L.H., Jr. (“Father”), appeals from the decrees and orders dated and

entered on October 13, 2015, granting the petitions filed by the Philadelphia

County Department of Human Services (“DHS” or “Agency”), seeking to

involuntarily terminate Father’s parental rights to his dependent, minor (1)

twin children, R.L.H. and R.J.L.H., born in November of 2004, and (2)

R.A.J.H., born in November of 2005 (“Children”), pursuant to the Adoption

Act, 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b), and to change the

Children’s permanency goal to adoption under the Juvenile Act, 42 Pa.C.S. §

6351.1 We affirm.

      The trial court set forth the factual background and procedural history

of Father’s appeal as follows:

            Father currently lives with two adults, Mother and Ms.
         L.B. (“Father’s paramour”). In addition to R.L.H., R.J.L.H.
         and R.A.J.H. (“the Children”), Father has two children with
         Father’s paramour. The three adults are choosing to raise
         their children together.

            The case was started on December 22, 2004, when the
         Department of Human Services (“DHS”) received a Child
         Protective Services (“CPS”) report stating that the Children
         were failing to thrive. The report was indicated and the
         Services to Children in their Home (“SCOH”) were
         implemented.

1
  In separate decrees dated and entered on October 13, 2015, the trial court
terminated the parental rights of J.H. (“Mother”), the mother of Children.
Mother has filed an appeals from the termination of her parental rights, at
Docket Nos. 3414, 3415, and 3416 EDA 2015, which we do not address in
the present appeal.




                                    -2-
J-S59045-16



          On or about March 14, 2008, DHS received a General
       Protective Service (“GPS”) report alleging that the
       [C]hildren had poor hygiene. The parents were contacted
       about the Children’s poor hygiene, and their hygiene
       improved for a brief period of time. According to the
       report, the Children’s hygiene became progressively worse.
       The Children wore soiled clothes and smelled of urine. The
       school bathed the Children and washed their clothes, but
       they continued to return to school dirty and smelling of
       urine. This report was substantiated.

          On or about September 30, 2010, DHS received another
       GPS report indicating that the Children were not potty
       trained, and while at a doctor’s appointment, the Children
       and Mother were “dirty and malodorous.” The Report
       further    indicated   that    the    Children   appeared
       developmentally delayed. During the appointment, Mother
       appeared to be overwhelmed caring for the Children. This
       report was substantiated.

           On October 22, 2010, DHS obtained an Order of
       Protective Custody (“OPC”) and placed the Children in the
       care of their paternal great aunt, [T.B.] The Children are
       currently still in [T.B.’s] care.1 Prior to the Children’s
       placement with [T.B.], “there were three adults and four
       children living in an efficiency apartment. There was one
       full size mattress and a deflated twin mattress on the floor.
       There were roaches, wire under the floor, an extension
       cord running outside to a deep freezer, the children were
       in diapers, and the children were not in school2.”

          On November 18, 2010, the Children were adjudicated
       dependent based on present inability. The parent’s [sic]
       Family Service Plan (“FSP”) objectives were: 1) weekly
       visits with [sic] [parents] weekend [sic]; 2) Parenting
       capacity evaluation; 3) Bonding evaluation; 4) Individual
       and family therapy; 5) Family school; and 6) Housing.
       N.T. 10/13/15 at 74-75.

          In 2011, all three adults were given an ATA evaluation,
       which stated that as a unit of three, there is parental
       capacity.



                                   -3-
J-S59045-16


          Due to the special nature of the three parents, Mother
       and Father were given numerous opportunities to visit with
       the Children so that they would gradually adjust to taking
       care of three special needs children. On November 4,
       2010, the parents’ visits changed to liberal supervised
       visits, to be supervised by the paternal great aunt. On
       June 30, 2011, the parents’ visits were changed to
       supervised visits at the [A]gency. On May 14, 2012, the
       parents’ visits were increased to one supervised visit at the
       [A]gency and supervised visits at the home of Father’s
       paramour’s mother, supervised by DHS. On October 10,
       2013, the Children started to have unsupervised visits with
       their parents at the paternal great aunt’s home for five
       hours on Saturdays.

          The unsupervised visits were expanded to overnight
       visits (Tuesday through Thursday) on January 2, 2014.
       The [A]gency was assigned to conduct spot checks three
       times a week during the overnight visits with the Children.
       The unsupervised overnight visits were temporarily
       suspended after a CPS report was filed alleging physical
       abuse. The report alleged that Mother had beaten the
       Children with a belt that left bruises on the Children’s
       arms.     The Children were subsequently seen at the
       Emergency Department of Children’s Hospital of
       Philadelphia (“CHOP”).      The examining physician, Dr.
       Cynthia Mollen, testified that the Children’s bruising were
       [sic] consistent with being hit with a belt. Dr. Mollen
       stated that the Children were in severe pain as a result of
       the beating.     After this report was substantiated, the
       parents were allowed continued visits with pop-up visits by
       the foster care [A]gency.

          On or about December 16, 2014, Ms. Burton
       (Community Umbrella Association (“CUA”) - Wordsworth
       case manager) was informed that the parents3 had moved
       from Philadelphia and relocated to the Poconos.          The
       [c]ourt was informed on January 29, 2015 of the parents’
       move.     At this hearing, the visits were changed to
       supervised visits.    Father initiated contact with the
       Children via text message on February 7, 2015. After the
       move, the parent’s [sic] first visit with the Children was in
       May, 2015. In the interim, the Children did not visit with
       their parents from December 9, 2014 until the beginning of


                                   -4-
J-S59045-16


         May, 2015.        Any subsequent visits involved DHS
         transporting the Children to the Poconos; the parents did
         not visit the Children in Philadelphia since their move in
         December, 2014.

            The Petition[s] for Involuntary Termination [were] filed
         September 21, 2015. [On that same date, DHS filed the
         petitions for a permanency goal change to adoption.]
         _______________________________________________
         1
           Since the OPC was obtained, the Children have resided
         with their paternal great aunt for the duration of this case
         for a total of five years. When this case started, R.L.H.
         and R.J.L.H. were six years old and R.A.J.H. was 5. At the
         time of the termination hearing, the Children were eleven
         and ten years old respectively.
         2
           Based on the Assessment & Treatment Alternatives, Inc.
         (“ATA”) evaluation by Dr. Williams on August 19, 2011.
         This document was admitted into evidence at the
         termination hearing. N.T. 10/13/15 at 216 (See attached
         Exhibit A for the 2011 parenting capacity evaluations for
         all three adults living in the home). At this time, the
         parents were allowed supervised visits with the Children.
         3
           Prior to the parent’s [sic] move, they were last seen in
         court at the October 30, 2014 permanency hearing, which
         was continued.

Trial Ct. Op. (Father), 3/4/16, at 1-4.

      The trial court made the following findings from the testimony and

evidence admitted at the hearing.

         . . . The Termination hearing was held on October 13,
         2015. During the hearing, the Court heard from seven
         witnesses: Dr. Erica Williams (ATA Forensic Psychologist),
         Denise Burton (CUA Wordsworth case worker), Brenda
         [sic] Bradley (mental health worker through Northeast
         Treatment Center [“NET”]), Leslie Toomer (supervisor of
         the assigned Child Advocate social worker), Samantha
         Salvatico-Parent (CUA Wordsworth case manager), Butler



                                     -5-
J-S59045-16


       [sic] [Donia] Todd [the DHS social worker assigned to the
       family], Mother and R.H. (“Father”).

          Dr. Williams testified for the parents, regarding the
       parents’ initial bonding evaluation as well as the parenting
       capacity evaluation in 2011. N.T. 10/13/15 at 18. Dr.
       Williams testified that: “If they were to work as a unit,”
       they would have the capacity to parent the Children. Id.
       at 21.

          However, when the parents were re-referred to Dr.
       Williams for an updated parenting capacity evaluation in
       2013, Dr. Williams found that:

          It was found in 2013 to be very clear that separate
          of each other, there was no individual capacity to
          provide for each of the five children. The main
          concerns revolved around [the] originating concerns
          which were hygiene meaning the [C]hildren’s day-to-
          day needs, housing . . . in each evaluation it was
          determined that they were provided those services,
          but for a variety of reasons would stop taking the
          steps . . . the parents were responsive to the
          intervention[,] they were open to the feedback[,] but
          the same issues kept returning, and this was with an
          increase in supervision not yet unsupervised contacts
          for long periods of time . . . there seems to be a
          rinse (sic) and repeat of going so far stepping back,
          going so far stepping back.

       Id. at 21-23. Dr. Williams also indicated that the parent’s
       [sic] lack of capacity to parent was not based on their
       developmental disabilities. Id. at 35. In particular, Dr.
       Williams indicated that:

          Very often, people with developmental disabilities
          can thrive as parents particularly given the right
          supports. In this case the recommendations have
          been made for years that they get certain supports.
          And the concern here is despite the provision of
          those supports, despite all the efforts that they’re
          making multiple choices to do different things that
          place the children at harm that cause them to leave
          the children’s lives, and that’s not something that


                                  -6-
J-S59045-16


          necessarily can be explained by developmental
          disability rather than a choice in behavior.

       Id. at 35-36.

          In addition to Dr. Williams’s testimony about the
       parent’s [sic] lack of capacity, she testified that in the long
       term, the parents’ inconsistent involvement in the
       Children’s lives would be detrimental. Id. at 38. Their
       inconsistent involvement could create initial excitement,
       but creates an underlying lack of security, lack of
       attachment, and kind of an inability to know if your needs
       are going to be met . . . [in the] long term, that’s very
       detrimental.” Id. Dr. Williams also commented on the
       Children’s bond with the parents from her bonding
       evaluation on June 11, 2013. Id. at 42-44. In her
       evaluation, the [d]octor noted that there would “be a
       negative impact on the [C]hildren if their relationship were
       to cease[.] . . .” Id. at 44. In this case, the immediate
       concern was that “the [parents] disappeared. That they
       did not announce their departure, they did not have
       contact with any of the case workers, they simply
       disappeared, moved with nothing.” Id. at 51. In this
       case, even though Dr. Williams testified to the existence of
       a bond, she also commented that “the family chose to
       sever that contact [with the Children] unannounced, and
       those concerns remain even if they found fantastic housing
       and funding for infinity and beyond, the behaviors are
       concerning.” Id. at 54.

           At the conclusion of her testimony, Dr. Williams
       indicated that the parents do not have the capacity to
       parent either individually or collectively. Id. at 63. Dr.
       Williams further indicated that there would be no
       irreparable harm if the parental rights were severed. Id.
       at 69.

           Ms. Burton testified that after the parents moved, they
       had a few telephone conversations with the Children, but
       still had not visited on April 29, 2015. Id. at 89-91. The
       visits did not resume until May or June of 2015. Id. at
       102-03.




                                    -7-
J-S59045-16


          Ms. [sic] Bradley testified that R.A.J.H. “was feeling
       angry and sad and didn’t understand why his parents left
       him.” Id. at 144.

          Ms. Toomer testified that the parents had moved five
       times since 2010. Id. at 182.

          Ms. Todd testified that she has been involved in the
       case since 2010. Id. at 231. However, Ms. Todd did not
       observe many of the supervised visits; they were
       supervised mainly by an [A]gency worker. Ms. Todd did
       testify that during the few visits she supervised, the
       bonding was extremely strong with the family. Id. at 271,
       275-76. There were a couple of incidents where the
       Children would return from visits and were not properly
       dressed. Id. at 252. Ms. Todd also testified that the
       parents made no effort to visit the Children after the
       move; one of the caseworkers brought the Children to the
       visits in the Poconos. Id. at 277-78. Ms. Todd was not
       informed of the family’s move to the Poconos until March,
       2015. Id. at 282, 292. The social worker also presented
       testimony that the parents’ FSP objectives were: 1)
       parenting; 2) visits; 3) housing; 4) special child care or
       educational program; 5) therapeutic services for the
       Children; and 6) mental health for both parents. Id. at
       233-34.

          Ms. Salvatico-Parent testified that the Children are
       bonded with [T.B.], their kinship caregiver, in a parent-
       children relationship. Id. at 203. She also testified that
       neither parent has reached out to inquire about the
       [C]hildren since Ms. Salvatico-Parent had been assigned to
       the case4. Id. at 205.

          Next, Father was called to testify. Father testified that
       the family’s income is about $4,912 a month, including his
       income of $3,4465. Id[.] at 325-26. Father also testified
       to having financial troubles prior to their move to the
       Poconos in December of 2014. Id[.] at 329. During this
       time, Father acknowledged that he could not keep his
       phone on to communicate with people, but was able to use
       relatives’ phones. Id[.] at 329-30. When . . . Father
       moved to the Poconos with Mother and his paramour, his
       sister helped him buy a house. Id[.] at 334. Father also


                                  -8-
J-S59045-16


            testified that he only attended “three or four” of the
            parenting classes with Mother, while the paramour
            attended the remainder of the classes alone. Id[.] at 340-
            41.

                After closing arguments, the [c]ourt made the following
            findings as to the credibility of the witnesses: 1) Dr.
            Williams was credible and her testimony accepted in full;
            2) Ms. Burton was credible and her testimony was
            accepted in full; 3) Ms. Toomer was credible and her
            testimony was accepted in full; 4) Ms. Todd’s testimony
            was partially credible and her testimony accepted in part.
            “Specifically, the [c]ourt does not find the testimony
            concerning bonding to be credible, and does not accept
            that testimony at all”; 5) Mother’s testimony was credible
            and her testimony was accepted in full; 6) Father’s
            testimony was partially credible and accepted in part; 7)
            Mr. Bradley’s testimony was partially credible and accepted
            in part. The [c]ourt does not find credible4 the testimony
            concerning the bond and the irreparable harm; 8) Ms.
            Salvatico-Parent’s testimony was credible and accepted in
            full. Id. at 369-70.
            _______________________________________________
            4
              This case worker has been on the case since September
            1, 2015. Id. at 199.
            5
              Father stated that he makes “$723 every two weeks,
            from [his father’s company] and from [a remodeling
            company] roughly $2 grand a month.” Id[.] at 325. The
            other sources of income are $1,466 with the Mother’s
            Social Security Income (“SSI”) and the [f]ather’s
            paramours’ SSI check[s], for $733 each person. Id[.] at
            326.

Id. at 4-7.

      Additionally, the trial court set forth the following to explain its

decision.

                [On] March 10th, 2011, Judge Butchart ordered a
                parent capacity evaluation. That parent capacity
                evaluation was done by Dr. Williams and yielded


                                       -9-
J-S59045-16


          certain interesting but important factors, neither of
          the parents individually were capable of being
          parents. It is uncontroverted[,] not refuted in any
          way nor today have the parents presented any
          evidence to challenge Dr. Williams[‘] testimony[,]
          that individually they could not parent . . . uniquely
          Dr. Williams found that . . . as a corporate [sic]
          units, given the proper structure, these parents as a
          unit possibly could parent . . . the court had
          expected there would be some expert testimony to
          challenge Dr. Williams but there was none. And
          when there is no expert testimony to challenge the
          expert who testifies, no lay evidence can. So that
          evidence goes un-refuted. Not only did it go un-
          refuted, unchallenged by any party here even in
          closing, not even in closing do the attorneys for the
          parents challenge the testimony of Dr. Williams . . .
          or cross examine her is [sic] such a way that would
          even give this [c]ourt the remote possibility that she
          was wrong in her decision.

       Id[.] at 371-73.

          The [c]ourt further noted that despite the “large income
       he [Father] now says he has, despite that large income [,]
       he did not make any effort to take a bus, plane, train, to
       see his kids, or to contact his children by phone.” Id at
       376. In regard to a bond between the parents and the
       Children[,] the [c]ourt stated that:

          while it is true that there’s been testimony that this
          is a bond clearly of some level, the [c]ourt does not
          find [it] to be a parental bond. The testimony has
          been that the Children enjoy being with their
          parents. . . the [c]ourt does not really find from the
          basis of the testimony that there is a parental bond,
          it is a friendly bond . . . it is not a parental bond, and
          while there is a negative impact according to Dr.
          Williams . . . it was not irreparable harm if
          termination was to take place.

       Id[.] at 377 -78.




                                   - 10 -
J-S59045-16


            It should be noted that DHS was limited in the
         testimony of Ms. Todd as a result of a violation of the
         discovery rules prior to the termination hearing.         In
         particular, DHS agreed that it failed to comply with the
         [c]ourt’s order6. N.T. 10/13/15 at 216-17. As a result of
         DHS failing to provide the necessary documents, Ms. Todd
         was precluded from testifying to the “visitation or FSP’s of
         [sic] the parent’s [sic] compliance with mental health,
         progress notes. . .” Id. at 6-8, 218-19. Further, it is
         noted that Mother’s attorney also failed to produce the
         required discovery requirements and was limited in the
         type of questions that could be presented to Ms. Todd. Id.
         at 9 -10.

            The [c]ourt specifically commented on the lack of
         compliance of both DHS and Mother’s attorney.    The
         [c]ourt stated that:

              [M]y problem is this, when I give an order, and I
              make it clear, what am I supposed to do as a judge
              when you guys defy that order especially with regard
              to [the] exchanging of important evidence prior,
              prior to trial, Mr. Alston. That’s the whole purpose of
              setting up orders; isn’t that correct, sir? And you
              suffer the consequences when you don’t follow by
              that, you can’t come to the court and then say “it
              unduly prejudiced, judge” because I fail to follow
              your order concerning giving up information. . . its
              [sic] unduly prejudiced to come in to say, judge, now
              we’re unduly prejudiced because we can’t put this
              evidence [on].

         Id. at 9-10.

            During the termination hearing, Father objected to the
         admittance of Dr. Williams’ ATA evaluation, but did not
         object to the qualifications of Dr. Williams as an expert
         witness. Id. at 17-18, 20.
         _______________________________________________
         6
           See Exhibit B (The Court’s Order from 6/15/15 requiring
         all parties to turn in discovery ten days prior to trial)[.]

Id. at 8-9.


                                      - 11 -
J-S59045-16


      On October 13, 2015, the trial court entered the decrees and orders

involuntarily terminating Father’s parental rights to the Children pursuant to

the Adoption Act, 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b), and

changing the Children’s permanency goal to adoption pursuant to the

Juvenile Act, 42 Pa.C.S. § 6351.2

      In his brief, Father raises the following issues:

         1. Did the Court below erroneously find that [Father] had
         abandoned the [C]hildren?

         2. Did the Court below erroneously find that there were
         dependency issues which had not been resolved or which
         could not be resolved within a reasonable period of time?

         3. Did the Court below erroneously find that witnesses who
         opposed the goal of adoption were only partially credible?

         4. Did the Court erroneously find that adoption was in the
         [C]hildren’s best interests?

         5. Did the Court erroneously find that there was a lack of
         services available to meet the [C]hildren’s special needs in
         the county where [Father] resided in/had moved to?

Father’s Brief at 4.3


2
 This Court, acting sua sponte, consolidated the appeals on December 15,
2015.
3
   In its Pa.R.A.P. 1925(a) opinion, the trial court suggests that we should
find that Father waived his issues for vagueness and lack of specificity. We
decline to find the issues waived for that reason. See Commonwealth v.
LaBoy, 936 A.2d 1058, 1060 (Pa. 2007) (per curiam). We find, however,
that Father waived any challenge to the change of permanency goal to
adoption by his failure to raise the issue in his concise statement and in the
statement of questions involved portion of his brief. See Krebs v. United
Refining Co. of Pa., 893 A.2d 776, 797 (Pa. Super. 2006) (holding that an



                                     - 12 -
J-S59045-16


      In his first, second, and fifth issues, which we will consider together,

Father challenges the termination of his parental rights under Section

2511(a).   In his first issue, Father asserts that the trial court erroneously

found that he abandoned the Children. In his second issue, Father argues

that prior to the termination proceedings, he and Mother had resolved all

dependency issues, and that the reunification of the parents and the

Children was imminent. Father claims that he was being evicted and that he

would have become homeless had he not moved from Philadelphia.              He

contends that the trial court penalized him for deciding to move out of

Philadelphia for better housing, more stable employment, and an improved

environment. Id. at 7. Father asserts that at worst, he displayed less than

ideal judgment in not informing his DHS social worker immediately with

regard to his plans. Father claims that due to economic factors, he was not

initially able to travel back and forth from the Poconos to visit the Children,

but he attempted to maintain telephone contact with them by calling the


appellant waives issues that are not raised in both his or her concise
statement of errors complained of on appeal and the statement of questions
involved portion of in his or her brief on appeal); accord Pa.R.A.P.
1925(b)(4)(vii) (stating, “Issues not included in the Statement and/or not
raised in accordance with the provisions of this paragraph (b)(4) are
waived.”). Moreover, as Father failed to develop any challenge to the
change of permanency goal in the argument portion of his brief, he waived
the challenge. See In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011)
(stating, “[W]here an appellate brief fails to provide any discussion of a
claim with citation to relevant authority or fails to develop the issue in any
other meaningful fashion capable of review, that claim is waived.” (citation
omitted)).




                                    - 13 -
J-S59045-16


foster mother’s home. Id. In his fifth issue, Father asserts that all of the

services that the parents needed were located in their new town.          Father

claims that the parents engaged in the services in which they had previously

engaged in Philadelphia.     Father asserts that the case should have been

transferred to his new county’s DHS-equivalent agency, which was aware of

Father and was willing to provide assessment and services as needed. Id.

at 7-8.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

          [W]e repeat that appellate courts must apply an abuse of
          discretion standard when considering a trial court’s
          determination of a petition for termination of parental
          rights. As in dependency cases, our standard of review
          requires an appellate court to accept the findings of fact
          and credibility determinations of the trial court if they are
          supported by the record.       If the factual findings are
          supported, appellate courts review to determine if the trial
          court made an error of law or abused its discretion. As has
          been often stated, an abuse of discretion does not result
          merely because the reviewing court might have reached a
          different conclusion. Instead, a decision may be reversed
          for an abuse of discretion only upon demonstration of
          manifest unreasonableness, partiality, prejudice, bias, or
          ill-will.

             As we discussed in [In re R.J.T., 9 A.3d 1179 (Pa.
          2010)], there are clear reasons for applying an abuse of
          discretion standard of review in these cases. We observed
          that, unlike trial courts, appellate courts are not equipped
          to make the fact-specific determinations on a cold record,
          where the trial judges are observing the parties during the
          relevant hearing and often presiding over numerous other
          hearings regarding the child and parents. Therefore, even
          where the facts could support an opposite result, as is
          often the case in dependency and termination cases, an


                                     - 14 -
J-S59045-16


         appellate court must resist the urge to second guess the
         trial court and impose its own credibility determinations
         and judgment; instead we must defer to the trial judges so
         long as the factual findings are supported by the record
         and the court’s legal conclusions are not the result of an
         error of law or an abuse of discretion.

In re S.P., 47 A.3d 817, 826-27 (Pa. 2012) (citations omitted).

      The burden is upon the petitioner “to prove by clear and convincing

evidence that its asserted grounds for seeking the termination of parental

rights are valid.”   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained that

         [t]he standard of clear and convincing evidence is defined
         as testimony that is so “clear, direct, weighty and
         convincing as to enable the trier of fact to come to a clear
         conviction, without hesitance, of the truth of the precise
         facts in issue.”

Id. (citation omitted).    This Court may affirm the trial court’s decision

regarding the termination of parental rights with regard to any one

subsection of Section 2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc).

      The instant trial court terminated Father’s parental rights under

Sections 2511(a)(1), (2), (5), (8), and (b). Sections 2511(a)(1), (2), and

(b), provide as follows:

         § 2511. Grounds for involuntary termination

         (a) General rule.—The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:




                                    - 15 -
J-S59045-16


           (1) The parent by conduct continuing for a period of at
           least six months immediately preceding the filing of the
           petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to
           be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be remedied
           by the parent.

                                *     *      *

        (b) Other considerations.—The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to
        the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1)-(2), (b).

     We have explained this Court’s review of a challenge to the sufficiency

of the evidence supporting the involuntary termination of a parent’s rights

pursuant to Section 2511(a)(1) as follows:

           To satisfy the requirements of section 2511(a)(1), the
        moving party must produce clear and convincing evidence
        of conduct, sustained for at least the six months prior to
        the filing of the termination petition, which reveals a
        settled intent to relinquish parental claim to a child or a
        refusal or failure to perform parental duties.



                                    - 16 -
J-S59045-16


                                 *     *      *

            Once the evidence establishes a failure to perform
            parental duties or a settled purpose of relinquishing
            parental rights, the court must engage in three lines
            of inquiry: (1) the parent’s explanation for his or her
            conduct; (2) the post-abandonment contact between
            parent and child; and (3) consideration of the effect
            of termination of parental rights on the child
            pursuant to Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citations omitted).

            [t]o be legally significant, the [post-abandonment]
            contact must be steady and consistent over a period
            of time, contribute to the psychological health of the
            child, and must demonstrate a serious intent on the
            part of the parent to recultivate a parent-child
            relationship and must also demonstrate a willingness
            and capacity to undertake the parental role. The
            parent    wishing    to   reestablish  his    parental
            responsibilities bears the burden of proof on this
            question.

In re Z.P., 994 A.2d 1108, 1119 (Pa. Super. 2010) (alterations in original

and citation omitted); see also In re C.L.G., 956 A.2d 999, 1006 (Pa.

Super. 2008) (en banc).

      Further, regarding the definition of “parental duties,” this Court has

stated as follows:

            There is no simple or easy definition of parental
            duties. Parental duty is best understood in relation
            to the needs of a child.        A child needs love,
            protection, guidance, and support. These needs,
            physical and emotional, cannot be met by a merely
            passive interest in the development of the child.
            Thus, this court has held that the parental obligation
            is a positive duty which requires affirmative
            performance.



                                     - 17 -
J-S59045-16


           This affirmative duty encompasses more than a
           financial obligation; it requires continuing interest in
           the child and a genuine effort to maintain
           communication and association with the child.

           Because a child needs more than a benefactor,
           parental duty requires that a parent ‘exert himself to
           take and maintain a place of importance in the
           child’s life’.

        Parental duty requires that the parent act affirmatively
        with good faith interest and effort, and not yield to every
        problem, in order to maintain the parent-child relationship
        to the best of his or her ability, even in difficult
        circumstances.      A parent must utilize all available
        resources to preserve the parental relationship, and must
        exercise reasonable firmness in resisting obstacles placed
        in the path of maintaining the parent-child relationship.
        Parental rights are not preserved by waiting for a more
        suitable or convenient time to perform one’s parental
        responsibilities while others provide the child with his or
        her physical and emotional needs.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citations omitted).

     Next, to satisfy the requirements of Section 2511(a)(2), the moving

party must produce clear and convincing evidence regarding the following

elements: “(1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal has caused the child to be

without essential parental care, control or subsistence necessary for his

physical or mental well-being; and (3) the causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied.” See In re M.E.P., 825

A.2d 1266, 1272 (Pa. Super. 2003) (citation omitted).        The grounds for

termination of parental rights under Section 2511(a)(2) “are not limited to

affirmative misconduct. To the contrary, those grounds may include acts of


                                    - 18 -
J-S59045-16


refusal as well as incapacity to perform parental duties.” In re A.L.D., 797

A.2d 326, 337 (Pa. Super. 2002) (citation omitted).

      With regard to Section 2511(a)(1) and (2), the trial court found as

follows:

              Father’s ATA evaluation and the testimony of Dr.
           Williams showed that Father alone did not have the
           capacity to parent the Children. There was no other expert
           testimony presented to dispute Father’s parental capacity.

              Since the Children’s adjudication, there has been no
           consistent change in the circumstances that brought the
           [C]hildren into DHS care. Specifically, Dr. Williams states
           that:

              . . . for a variety of reasons [they] would stop taking
              the steps . . . the parents were responsive to the
              intervention[,] they were open to the feedback [,]
              but the same issues kept returning, and this was
              with an increase in supervision not yet unsupervised
              contacts for long periods of time . . . there seems to
              be a rinse (sic) and repeat of going so far stepping
              back, going so far stepping back[.]

           N.T. 10/10/15 at 21-23.

              In addition to Dr. Williams’ testimony about the parent’s
           lack of capacity, she testified that in the long term, the
           parents’ inconsistent involvement in the Children’s lives
           would be detrimental.        Their inconsistent involvement
           could create initial excitement, but creates an underlying
           lack of security, lack of attachment, and kind of an inability
           to know if your needs are going to be met. . . [in the] long
           term, that’s very detrimental.” Id. Father’s appeal fails to
           state that they relocated to the Poconos without informing
           anyone and neither communicated nor contacted the
           Children until March, 2015.

             Father argues that they had services available in the
           County where they moved to. However, they did not give



                                       - 19 -
J-S59045-16


         the [c]ourt or the Children’s caseworker the time nor [sic]
         the opportunity to properly transfer the jurisdiction.

            Dr. Williams indicated that Father’s lack of capacity to
         parent as a unit was not based on any developmental
         disability. In particular, Dr. Williams stated that:

            Very often, people with developmental disabilities
            can thrive as parents particularly given the right
            supports. In this case the recommendations have
            been made for years that they get certain supports.
            And the concern here is despite the provision of
            those supports, despite all the efforts that they’re
            making multiple choices to do different things that
            place the children at harm that cause them to leave
            the children’s lives, and that’s not something that
            necessarily can be explained by developmental
            disability rather than a choice in behavior.

         Id. at 35-36.[4]

             Here, we have a case of a Father who “simply
         disappeared, moved with nothing.” Id. at 51. There was
         no other credible testimony presented to show that Father
         had resolved any of the issues that brought the [C]hildren
         into care. Not only did Father disappear, but he testified
         to making a monthly income of $3,446 and not being able
         to visit his children or maintain telephone contact with
         them after they “relocated” to the Poconos in Decembers.
         All visits after the parents’ move were initiated by the case
         worker who took the Children to the Poconos to visit with
         their parents.

            In the instant case, the [c]ourt was satisfied that
         grounds for termination under 2511(a)(1) [and] (2). . . .
         were satisfied.

Trial Ct. Op. at 12-13 (some citations omitted).


4
  We acknowledge the trial court quoted this same passage on page five of
its opinion. See Trial Ct. Op. at 5.




                                    - 20 -
J-S59045-16


      After a careful review of the record in this matter, we find the trial

court’s factual findings are supported by the record, and the court’s legal

conclusions are not the result of an error of law or an abuse of discretion.

See In re S.P., 47 A.3d at 826-27. We therefore affirm the termination of

Father’s parental rights with regard to Section 2511(a)(1) and (2).

Moreover, we view Father’s argument concerning DHS’s failure to forward

the matter to the agency in his new town an argument that DHS failed to

make reasonable efforts to avoid termination. We find that this contention

lacks merit. Our Supreme Court, however, has held that the trial court is

not required to consider an agency’s reasonable efforts in relation to a

decision to terminate parental rights. In re D.C.D., 105 A.3d 662, 675 (Pa.

2014). Thus, Father’s fifth issue lacks merit. See id.

      Next, we review Father’s fourth issue, in which he argues that the trial

court had already reunified two of his other children. Father alleges that by

the time he relocated, the Children shared a strong bond with him, which

was never severed.      Father contends that the testimony revealed that

because of that bond, the Children would be harmed by the termination.

Father thus concludes argues that the trial court should not have terminated

his parental rights. Father’s Brief at 7-8.

      This Court has stated that “the focus in terminating parental rights is

on the parent, under Section 2511(a), whereas the focus in Section 2511(b)




                                     - 21 -
J-S59045-16


is on the child.”   In re C.L.G., 956 A.2d at 1008 (citation omitted).   Our

Supreme Court held

         if the grounds for termination under subsection (a) are
         met, a court “shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child.” 23 Pa.C.S. § 2511(b). The emotional needs
         and welfare of the child have been properly interpreted to
         include “[i]ntangibles such as love, comfort, security, and
         stability.” In re K.M., 53 A.3d 781, 791 (Pa. Super.
         2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
         this Court held that the determination of the child’s “needs
         and welfare” requires consideration of the emotional bonds
         between the parent and child. The “utmost attention”
         should be paid to discerning the effect on the child of
         permanently severing the parental bond.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      The instant trial court provided the following analysis of Section

2511(b):

            In the instant case, the Court was satisfied that grounds
         for termination under § 2511 (b) of the Adoption Act were
         established by clear and convincing evidence. One of the
         core sources for the strength of a parental bond are the
         visits between Father and the Children. The main purpose
         for offering parents visitation with their children is to
         “preserve the unity of the family whenever possible or to
         provide another alternative permanent family when the
         unity of the family cannot be maintained.” 42 Pa.C.S.A. §
         6301.

            In this case, even though Dr. Williams testified to the
         existence of a bond, she also commented that “the family
         chose to sever that contact [with the Children]
         unannounced, and those concerns remain even if they
         found fantastic housing and funding for infinity and
         beyond, the behaviors are concerning.” Id. at 54. Dr.
         Williams also testified that the severance of the
         relationship was a choice and not a product of either
         parent’s disability.


                                    - 22 -
J-S59045-16



            In addition to Dr. Williams’ testimony about the parents’
         lack of capacity, she testified that in the long term, the
         parents’ inconsistent involvement in the Children’s lives
         would be detrimental.        Their inconsistent involvement
         could create initial excitement, but creates an underlying
         lack of security, lack of attachment, and kind of an inability
         to know if your needs are going to be met. . . [in the] long
         term, that’s very detrimental.” Id. Dr. Williams also
         commented on the Children’s bond with the parents from
         her bonding evaluation on June 11, 2013.              In her
         evaluation, the Doctor noted that there would “be a
         negative impact on the [C]hildren if their relationship were
         to cease . . .” Id. at 44. In this case, the immediate
         concern was that “the [parents] disappeared. That they
         did not announce their departure, they did not have
         contact with any of the case workers, they simply
         disappeared, moved with nothing.” Id. at 51.

            For these reasons, the [c]ourt properly terminated
         Father’s parental rights based on 2511(b). Based on the
         foregoing, this Court properly found that termination of
         Father’s parental rights would best serve the needs and
         welfare of the Children.

Trial Ct. Op. at 15-16 (some citations omitted).

      After a careful review of the record in this matter, we find the trial

court’s factual findings are supported by the record, and the court’s legal

conclusions are not the result of an error of law or an abuse of discretion.

See In re S.P., 47 A.3d at 826-27. We therefore affirm the termination of

Father’s parental rights with regard to Section 2511(b). See id.

      Finally, in his third issue, Father contends that there was no basis for

the trial court to find the DHS social worker, Ms. Todd, who had worked with

the family the longest, was only partially credible.       Father asserts that

particularly as to bonding, Ms. Todd was the person who had ongoing


                                     - 23 -
J-S59045-16


contact with the parents and the Children for almost five years and had

ongoing opportunities to observe them together.        Father alleges that the

finding that Ms. Todd lacked credibility was a “red herring to orchestrate a

termination based on the child advocate’s witness.” Father’s Brief at 8.

      The trial court found the following with regard to Father’s third issue:

            Father contends that the [c]ourt erred in finding the
         “witnesses who opposed the goal of adoption” to be
         partially credible.   Although this statement of error is
         vague and does not specify any specific witnesses; after a
         review of the record, the [c]ourt found Ms. Todd and
         Father to be partially credible. N.T. 10/13/15 at 369-70.

            In this case, the [c]ourt was the finder of fact, and in
         this capacity, the [c]ourt is able to make decisions
         regarding the credibility of the witnesses. In re K.K.R.-
         S., 958 A.2d 529, 532 (citing to In Re K.J., 936 A.2d
         128,131-32). As the finder of fact, the [c]ourt can accept
         testimony in part, in full or not find the testimony credible.
         The appellate court “must accord the hearing judge’s
         decision the same deference it would give to a jury
         verdict.” Id. For these reasons, the [c]ourt did not err in
         its credibility determination for “the witnesses who
         opposed the goal of adoption.”

Trial Ct. Op. at 14. We agree with the trial court’s reasoning. See In re

S.P., 47 A.3d at 826-27; accord In re C.M.C., ___ A.3d ___, 2016 WL

3036811 at *4 (Pa. Super. May 26, 2016) (holding, “an appellate court must

resist the urge to second guess the trial court and impose its own credibility

determinations”). Accordingly, we find that Father’s third issue lacks merit.

      After a careful review of the record in this matter, we find the trial

court’s factual findings are supported by the record and the court’s legal

conclusions are not the result of an error of law or an abuse of discretion.


                                     - 24 -
J-S59045-16


See In re S.P., 47 A.3d at 826-27. We therefore affirm the termination of

Father’s   parental   rights   with   regard    to   the   Children   under   Section

2511(a)(1), (2), and (b), and the change of the Children’s permanency goal

to adoption.

     Decrees and orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/7/2016




                                       - 25 -